
	
		II
		111th CONGRESS
		2d Session
		S. 3937
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To revitalize suburban communities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Suburban Core Opportunity,
			 Restoration, and Enhancement (SCORE) Act of 2010.
		2.General
			 provisions
			(a)DefinitionsAs
			 used in this Act—
				(1)the term
			 metropolitan area means a standard metropolitan statistical area
			 as established by the Office of Management and Budget;
				(2)the term
			 metropolitan city means—
					(A)a city within a
			 metropolitan area which is the central city of such area, as defined and used
			 by the Office of Management and Budget; or
					(B)any other city,
			 within a metropolitan area, which has a population of 50,000 or more;
					(3)the term
			 SCORE project area means any area that—
					(A)is not eligible
			 to be designated as a renewal community under section 1400E of the Internal
			 Revenue Code of 1986; and
					(B)includes some of
			 the following:
						(i)Close proximity
			 to existing development and infrastructure, including access to mass
			 transit.
						(ii)Substandard,
			 deteriorating, distressed, abandoned, or underutilized residential, commercial,
			 and industrial properties.
						(iii)An average
			 housing and transportation cost-burden of at least 30 percent of gross
			 income.
						(iv)A
			 commercial property vacancy rate that reflects 30 percent or more of vacant
			 spaces compared to filled spaces.
						(v)Commercial
			 property that is 50 or more years in age.
						(vi)An older,
			 economically obsolescent regional mall, commonly referred to as a
			 Greyfield mall.
						(vii)High traffic
			 congestion on streets, roads, and highways as measured by vehicle miles
			 traveled.;
						(4)the term
			 Secretary means the Secretary of Housing and Urban
			 Development;
				(5)the term
			 State means any State of the United States, the Commonwealth of
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 America Samoa; and
				(6)the term
			 unit of local government means any city, other than a metropolitan
			 city located in a metropolitan statistical area, county, town, township,
			 parish, village, hamlet, or other general purpose political subdivision of a
			 State that contains within its boundaries an eligible SCORE project
			 area;
				(b)Basis and
			 modification of definitionsWhere appropriate, the definitions in
			 subsection (a) shall be based, with respect to any fiscal year, on the most
			 recent data compiled by the United States Bureau of the Census and the latest
			 published reports of the Office of Management and Budget available 90 days
			 prior to the beginning of such fiscal year. The Secretary may by regulation
			 change or otherwise modify the meaning of the terms defined in subsection (a)
			 in order to reflect any technical change or modification thereof made
			 subsequent to such date by the United States Bureau of the Census or the Office
			 of Management and Budget.
			3.Designation of
			 SCORE project areas
			(a)In
			 generalFrom among the areas nominated for designation under this
			 section, the Secretary may designate 1 or more SCORE project areas.
			(b)Limitations on
			 designationNo area may be designated under subsection (a)
			 unless—
				(1)the area is
			 nominated by 1 or more units of local government, including municipal and
			 county authorities;
				(2)the unit of local
			 government provides written assurances and other documentation satisfactory to
			 the Secretary that—
					(A)it convened a
			 SCORE advisory committee to enter into a collaborative community planning
			 process to determine the SCORE project area to be nominated;
					(B)the SCORE
			 advisory committee held a series of open meetings to develop a vision statement
			 with the consensus of the community that describes—
						(i)the
			 geographical extent of the SCORE project area;
						(ii)the goals of the
			 community in applying for such a designation; and
						(iii)the plan of the
			 community for the use of any funds received under this Act; and
						(C)the SCORE
			 advisory committee passed a resolution, that was later adopted by the unit of
			 local government, adopting the vision statement agreed to in subparagraph (B);
			 and
					(3)the Secretary
			 determines that any information furnished is reasonably accurate.
				4.Planning grants
			 for SCORE project areas
			(a)Grants
			 authorized
				(1)In
			 generalThe Secretary may award a grant to a unit of local
			 government to plan activities in accordance with the provisions of this
			 section.
				(2)AmountA
			 grant awarded under subsection (a) shall not exceed $250,000.
				(3)Award
			 basisThe Secretary shall award grants under this section on a
			 competitive basis.
				(b)ApplicationA
			 unit of local government seeking a grant under this section on behalf of a
			 designated SCORE project area shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
			(c)Use of
			 fundsA grant awarded to a unit of local government on behalf of
			 a designated SCORE project area pursuant to subsection (a) shall be used to
			 create a strategic plan for the SCORE project area. Such a strategic plan shall
			 include plans for—
				(1)increasing the
			 types of housing available within the SCORE project area;
				(2)protecting
			 natural resources, farmland, and critical environmental lands within the SCORE
			 project area;
				(3)preserving or
			 increasing the amount of open space, public plazas, parks, and recreation areas
			 within the SCORE project area;
				(4)increasing the
			 construction of mixed use properties and buildings within the SCORE project
			 area;
				(5)enhancing and
			 promoting public transportation and improved circulation and access within the
			 SCORE project area, including the construction and renovation of streets for
			 pedestrian use, improving access to and condition of transit stations and
			 facilities, and the creation of commercial and mixed use properties adjacent to
			 transit stations;
				(6)preserving the
			 character of the community within the SCORE project area, including limits on
			 the choice of architectural designs and the loss of historic features;
			 and
				(7)programs or
			 initiatives that enhance the economic base of the SCORE project area, including
			 the creation of business improvement districts, facade enhancement programs,
			 retail store recruitment, and community marketing.
				(d)SCORE advisory
			 committee
				(1)In
			 generalAny unit of local government seeking to receive funds
			 under this section shall work in close association with a SCORE advisory
			 committee.
				(2)Public
			 hearingThe SCORE advisory committee shall hold at least one
			 hearing, open to the public, concerning the strategic plan with stakeholders
			 and other interested groups within the community so that the opinions of such
			 parties can be taken into account and so that outside groups can learn of the
			 strategic plan.
				(3)Public
			 noticeCopies of the strategic plan as well as the date and time
			 of the hearing shall be made available to the public at least two weeks prior
			 to the hearing.
				(4)90-Day
			 period for commentsAfter the hearing, any interested party shall
			 have 90 days in which to submit comments to the strategic plan advisory
			 committee. At the end of this period, the SCORE advisory committee shall hold
			 an additional hearing, open to the public, to discuss any revisions made to the
			 strategic plan.
				(e)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated $2,000,000 for
			 fiscal year 2011 to carry out the provisions of this section.
				(2)Amounts
			 available until expendedAmounts appropriated under paragraph (1)
			 shall remain available until expended.
				5.Revitalization
			 grants for SCORE project areas
			(a)Grants
			 authorized
				(1)In
			 generalThe Secretary may award a grant to a unit of local
			 government to fund activities to revitalize SCORE project areas in accordance
			 with the provisions of this section.
				(2)Limitation on
			 amountNo unit of local government may receive grants under this
			 section totaling more than $50,000,000.
				(3)Award
			 basisThe Secretary shall award grants under this section on a
			 competitive basis.
				(b)ApplicationA unit of local government seeking a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
			(c)SCORE
			 Reinvestment Fund
				(1)In
			 generalAny unit of local government receiving a grant pursuant
			 to subsection (a) shall establish a separate fund, to be known as a SCORE
			 Reinvestment Fund, to be administered by the unit local government, in
			 consultation with a SCORE advisory committee. The SCORE Reinvestment Fund shall
			 be credited with all grant funds made available under this Act.
				(2)DistributionA
			 unit of local government, in consultation with a SCORE advisory committee,
			 shall distribute such sums as are necessary from the SCORE Reinvestment Fund to
			 fund projects to revitalize SCORE project areas.
				(d)Use of
			 funds
				(1)In
			 generalA grant awarded to a unit of local government and
			 distributed from a SCORE Reinvestment Fund shall be used to—
					(A)acquire real,
			 commercial, or industrial property and existing structures within a SCORE
			 project area;
					(B)pay for the costs
			 of hiring engineers to develop or redevelop real, commercial, or industrial
			 property and existing structures within a SCORE project area; and
					(C)pay for the
			 construction, reconstruction, alteration, rehabilitation, or to make
			 substantial improvements to real, commercial, or industrial property and
			 existing structures with a SCORE project area.
					(2)LimitationNo
			 more than 20 percent of the sums distributed from a SCORE Reinvestment Fund
			 shall be allocated to any single project to revitalize SCORE project
			 areas.
				(e)Certification
			 of assessed valuesAny unit of local government receiving a grant
			 pursuant to subsection (a) must determine and certify the assessed value of all
			 taxable real property within the SCORE project area as of the date the unit of
			 local government applied for the grant, and for each fiscal year
			 thereafter.
			(f)Receipt of
			 revenueA unit of local government receiving a grant pursuant to
			 subsection (a) shall ensure that—
				(1)it will receive
			 for each fiscal year the equivalent of any tax revenues generated from taxes
			 levied on the assessed value of real property within the SCORE project area as
			 of the date it applied for the grant;
				(2)until an amount
			 equal to the amount of the grant awarded pursuant to subsection (a) is
			 collected, the SCORE Reinvestment Fund will receive all taxes generated as
			 result of any increase in the assessed value of all taxable real property
			 within a SCORE project area after the date it applied for the grant; and
				(3)after an amount
			 equal to the amount of the grant awarded pursuant to subsection (a) is
			 collected, the SCORE Reinvestment Fund will receive 50 percent of all taxes
			 generated as result of any increase in the assessed value of all taxable real
			 property within a SCORE project area after the date it applied for the
			 grant.
				(g)Authorization
			 of appropriationsThere are
			 authorized to be appropriated $250,000,000 for fiscal year 2011 to carry out
			 the provisions of this section.
			6.Requirement for
			 audits and reports by units of local government
			(a)ReportsThe
			 Secretary may not award a grant under section 5 for a fiscal year unless the
			 unit of local government shall prepare and submit to the Secretary an annual
			 report in such form and containing such information as the Secretary determines
			 to be necessary for—
				(1)securing a record
			 and a description of the purposes for which a grant received by a unit of local
			 government pursuant to section 5 was expended and of the recipients of such
			 expenditures;
				(2)determining
			 whether the grant awarded was expended in accordance with the purposes and
			 limitations required pursuant to subsection (d) of section 5; and
				(3)determining the
			 percentage of the grant awarded that was expended by the unit of local
			 government for administrative expenses during the preceding fiscal year.
				(b)Audit
				(1)In
			 generalThe Secretary may not award a grant under section 5 for a
			 fiscal year unless the unit of local government shall establish such fiscal
			 controls and fund accounting procedures as may be necessary to ensure the
			 proper disbursal of, and accounting for, amounts received by the unit of local
			 government under such section.
				(2)StandardsThe
			 Secretary may not award a grant under section 5 unless the unit of local
			 government shall—
					(A)provide for a
			 single financial and compliance audit of each SCORE Reinvestment Fund;
					(B)perform an audit
			 biennially and that such an audit will cover expenditures in each fiscal year;
			 and
					(C)conduct such an
			 audit in accordance with standards established by the Comptroller General of
			 the United States for the audit of governmental organizations, programs,
			 activities, and functions.
					(3)DefinitionFor
			 purposes of paragraph (2), the term financial and compliance audit
			 means an audit to determine whether the financial statements of an audited
			 SCORE Reinvestment Fund present fairly the financial position, and the results
			 of financial operations, of the SCORE Reinvestment Fund in accordance with
			 generally accepted accounting principles, and whether the SCORE Reinvestment
			 Fund has complied with laws and regulations that may have a material effect
			 upon the financial statements.
				(c)Availability to
			 the publicThe Secretary may not award a grant under section 5
			 for a fiscal year unless the unit of local government shall make copies of the
			 reports and audits described in this section available for public
			 inspection.
			(d)Evaluations by
			 Comptroller GeneralThe Comptroller General of the United States
			 shall, from time to time, evaluate the expenditures by units of local
			 government of grants awarded under section 5 in order to ensure that
			 expenditures are consistent with the provisions of this section.
			7.Interaction with
			 Community Development Block Grant Programs
			(a)Business
			 located within SCORE project areasA business located within an area
			 designated as a SCORE project area under section 3 that is receiving Federal
			 funds provided to States and units of general local government under section
			 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306), or,
			 if applicable, receiving funds as a result of a guarantee or grant under
			 section 108 of that same Act, shall be deemed to have met for any job creation
			 or job retention effort undertaken with such funds—
				(1)the certification requirement of section
			 104(b)(3) of such Act; and
				(2)the requirements
			 of section 105(c) of such Act.
				(b)Housing units
			 in SCORE project areasAll units of housing that are located
			 within an area designated as a SCORE project area under section 3 and that are
			 receiving Federal funds provided to States and units of general local
			 government under section 106 of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5306), or, if applicable, receiving funds as a result of a
			 guarantee or grant under section 108 of that same Act, shall be considered a
			 single structure with respect to the requirements of section 105(c) of such
			 Act.
			(c)Economic
			 development projects in SCORE project areasAny economic
			 development project located within an area designated as a SCORE project area
			 under section 3 that is receiving Federal funds provided to States and units of
			 general local government under section 106 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5306), or, if applicable, receiving funds as
			 a result of a guarantee or grant under section 108 of that same Act, shall be
			 exempt from the public benefit standards established under section 105(e) of
			 such Act.
			8.Tax benefits for
			 SCORE project areas
			(a)In
			 generalChapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new subchapter:
				
					ZSCORE project
				areas benefits
						
							Sec. 1400V. Tax benefits for SCORE
				  project areas.
						
						1400V.Tax benefits
				for SCORE project areas
							(a)Expansion of
				work opportunity tax credit
								(1)In
				generalFor purposes of section 51, a SCORE project area business
				employee shall be treated as a member of a targeted group.
								(2)Score project
				area business employeeFor purposes of this subsection—
									(A)In
				generalThe term SCORE project area business
				employee means, with respect to any period, any employee of a SCORE
				project area business if substantially all the services performed during such
				period by such employee for such business are performed in the SCORE project
				area in which the business is located.
									(B)Score project
				area businessThe term SCORE project area business
				means any trade or business which is located in a SCORE project business
				area.
									(C)Special rules
				for determining amount of creditFor purposes of applying subpart
				F of part IV of subchapter B of this chapter to wages paid or incurred to any
				SCORE project area business employee—
										(i)section 51(a)
				shall be applied by substituting the sum of 15 percent of the qualified
				first-year wages, 10 percent of the qualified second-year wages, and 5 percent
				of the qualified third-year wages for 40 percent of the
				qualified first-year wages,
										(ii)in lieu of
				paragraphs (2) and (3) of subsection (b), the following definitions and special
				rule shall apply:
											(I)Qualified
				first-year wagesThe term qualified first-year wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning with the later of the day the
				individual begins work for the employer or the first day of the designation of
				the SCORE project area in which the employer is located.
											(II)Qualified
				second-year wagesThe term qualified second-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such individual
				determined under subclause (I).
											(III)Qualified
				third-year wagesThe term qualified third-year wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning on the day after the last day of
				the 1-year period with respect to such individual determined under subclause
				(II).
											(IV)Only first
				$15,000 of wages per year taken into accountThe amount of the
				qualified first, second, and third year wages which may be taken into account
				with respect to any individual shall not exceed $15,000 per year, and
											(iii)subsections
				(c)(4) and (i)(2) of section 51 shall not apply.
										(b)Special
				allowance for certain SCORE project area property
								(1)Additional
				allowanceIn the case of any qualified SCORE project area
				property—
									(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of such property, and
									(B)the adjusted
				basis of the qualified SCORE project area property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
									(2)Qualified Score
				project area propertyFor purposes of this subsection—
									(A)In
				generalThe term qualified SCORE project area
				property means property—
										(i)which is
				nonresidential real property or residential rental property,
										(ii)substantially
				all of the use of which is in the active conduct of a trade or business by the
				taxpayer in the SCORE project area in which such property is located,
										(iii)the original
				use of which in the SCORE project area commences with the taxpayer after the
				date of the designation of such area, and
										(iv)which is
				acquired by the taxpayer by purchase (as defined in section 179(d)) after the
				date of such designation, but only if no written binding contract for the
				acquisition was in effect before such date.
										(B)Exceptions
										(i)Special
				allowance propertySuch term shall not include property to which
				section 168(k) applies.
										(ii)Election
				outFor purposes of this subsection, rules similar to the rules
				of section 168(k)(2)(D)(iii) shall apply.
										(C)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of subparagraph (E) of section 168(k)(2) shall apply, except that—
										(i)the date
				of the designation of the SCORE project area shall be substituted for
				December 31, 2007 each place it appears, and
										(ii)clause (i)
				thereof shall be applied without regard to and before January 1,
				2010.
										(D)Allowance
				against alternative minimum taxFor purposes of this subsection,
				rules similar to the rules of section 168(k)(2)(G) shall apply.
									(c)SCORE project
				areaFor purposes of this section, the term SCORE project
				area means an area designated under the
				Suburban Core Opportunity, Restoration, and
				Enhancement (SCORE) Act of
				2010.
							.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Subchapter Z—SCORE project areas
				benefits
					
					.
			
